SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

235
CA 15-00479
PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


FRANCIS P. OSCIER, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

JOANNE V. MUSTY, DEFENDANT-APPELLANT,
T&T CONCRETE, INC., DEFENDANT-RESPONDENT,
AND ANTHONY J. MINGARELLI, JR., DEFENDANT.
(APPEAL NO. 2.)


PERLA & PERLA, LLP, BUFFALO (MICHAEL M. METZGER OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICES OF JOHN WALLACE, BUFFALO (LEO T. FABRIZI OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (KEVIN E. LOFTUS OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Jeremiah
J. Moriarty, III, J.), entered January 12, 2015. The order granted
the motion of defendant T&T Concrete, Inc. for summary judgment and
dismissed the complaint against it.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Oscier v Musty ([appeal No. 1] ___ AD3d
____ [Apr. 29, 2016]).




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court